DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10, and 14-15 directed to inventions non-elected without traverse.  Accordingly, claims 1-10 and 14-15 have been cancelled.
Allowable Subject Matter
Claims 11-13, 16-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach the numerical lung score as claimed, derived from Fourier analysis of auscultated lung sounds in a frequency range of 500-900 Hz, compared to a scaled lung score which represents a specific respiratory condition that further corresponds to a health status indication of severity from the scaled lung score of mild, mild acute, moderate acute, severe acute, and chronic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792